Case 1:19-cr-00037-CCB Document 164 Filed 02/21/20 Page 1of9

Jtw: 01.24.20

 

U.S. Department of Justice

 

United States Attorney
District of Maryland
Christine Goo Suite 400 DIRECT; 410-209-4924
Assistant United States Attorney 36S. Charles Street MAIN: 410-209-4800
Christine. Goo@usdaj.gov Baltimore, MD 27201-3119 FAX: 410-962-0717
January 24, 2020
Michael Lawlor, Esq.

 

rH a

mt

2 8

| ao om
Re: United States v. Eric Rich, et al. an
Criminal Number: CCB-19-037 ae ~

-0

Dear Mr. Lawlor: =
‘2

This letter, together with the Sealed Supplement, confirms the plea agree

cyt
tient which Kas
been offered to the Defendant by the United States Attorney’s Office for the Distritt of Maryland
(“this Office”). If the Defendant accepts this offer, please have him execute it in the spaces

provided below. If this offer has not been accepted by February 7, 2020, it will be deemed
withdrawn. The terms of the agreement are as follows:
Offenses of Conviction

The Defendant agrees to plead guilty to Count Eight of the Superseding Indictment filed

against him, which charges him with possession with the intent to distribute cocaine base, in

violation of 21 U.S.C. § 841, The Defendant admits that he is, in fact, guilty of those offenses and
will so advise the Court.

Elements of the Offense

The elements of the offense to which the Defendant has agreed to plead guilty, and which
this Office would prove if the case went to trial, are as follows:
a.

That on or about May 8, 2018, in the District of Maryland, the Defendant knowingly
or intentionally possessed cocaine base;
b.

that the substance was in fact cocaine base; and
c.

the Defendant possessed the cocaine base with the intent to distribute it.
Case 1:19-cr-00037-CCB Document 164 Filed 02/21/20 Page 2 of 9

 

 

 

 

 

 

 

 

 

 

 

Penaities
3. The maximum penalties provided by statute for the offense(s) to which the Defendant is
pleading guilty are as follows:
COUNT | STATUTE | MAND, MIN. MAX MAX MAX FINE | SPECIAL
IMPRISON- IMPRISON- | SUPERVISED ASSESS-
MENT MENT RELEASE MENT
8 21U.S.C. | NA 20 years At least 3 years, | $1,000,000 | $100
§ 841 maximum of
life

a. Prison: If the Court orders a term of imprisonment, the Bureau of Prisons has sole

discretion to designate the institution at which it will be served.

b. Supervised Release: If the Court orders a term of supervised release, and the
Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment up to the entire original term of supervised
release if permitted by statute, followed by an additional term of supervised release.

Cc. Restitution: The Court may order the Defendant to pay restitution pursuant to 18
U.S.C. §§ 3663, 3663A, and 3664.

d. Payment: Ifa fine or restitution is imposed, it shall be payable immediately, unless
the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to pay
interest if the fine is not paid when due.

e. Forfeiture: The Court may enter an order of forfeiture of assets directly traceable
to the offense, substitute assets, and/or a money judgment equal to the value of the property subject
to forfeiture. ,

f. Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant’s federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.
Case 1:19-cr-00037-CCB Document 164 Filed 02/21/20 Page 3 of 9

Waiver of Rights

4. The Defendant understands that by entering into this Agreement, the Defendant surrenders
certain rights as outlined below:

a. If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

b. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

c. If the Defendant went to trial, the government would have the burden of proving
the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to confront
and cross-examine the government’s witnesses. The Defendant would not have to present any
defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses in defense,
however, the Defendant would have the subpoena power of the Court to compel the witnesses to
attend.

d. The Defendant would have the right to testify in the Defendant’s own defense if
the Defendant so chose, and the Defendant would have the right to refuse to testify. If the
Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

e. If the Defendant were found guilty after a trial, the Defendant would have the right
to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of evidence to
see if any errors were committed which would require a new trial or dismissal of the charges. By
pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and the Court’s
decisions.

f. By pleading guilty, the Defendant will be giving up all of these rights, except the
right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph below, to
appeal the sentence. By pleading guilty, the Defendant understands that the Defendant may have
to answer the Court’s questions both about the rights being given up and about the facts of the
case. Any statements that the Defendant makes during such a hearing would not be admissible
against the Defendant during a trial except in a criminal! proceeding for perjury or false statement.

g. If the Court accepts the Defendant’s plea of guilty, the Defendant will be giving up
3
Case 1:19-cr-00037-CCB Document 164 Filed 02/21/20 Page 4 of 9

the right to file and have the Court rule on pretrial motions, and there will be no further trial or
proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

h. By pleading guilty, the Defendant will also be giving up certain valuable civil
rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

Advisory Sentencing Guidelines Apply

5. The Defendant understands that the Court will determine a sentencing guidelines range for
this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform Act of
1984 at 18 U.S.C.§ 3551-3742 (excepting 18 U.S.C. § 3553¢(b)(L) and 3742(e)) and 28 U.S.C.
§ 991 through 998. The Defendant further understands that the Court will impose a sentence
pursuant to the Sentencing Reform Act, as excised, and must take into account the advisory
guidelines range in establishing a reasonable sentence.

Factual and Advisory Guidelines Stipulation

6. a. This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein. This Office and the Defendant further
agree that the applicable base offense level is 12 pursuant to United States Sentencing Guidelines
(U.S.S.G.”) § 2D1.1(c)(14). The parties further agree, pursuant to U.S.S.G. § 1B1.2, that the
Defendant has stipulated to a more serious offense; specifically, conspiracy to distribute and
possess with the intent to distribute more than 28 grams of cocaine base, but less than 112 grams
of cocaine base, and, therefore, that the Defendant’s adjusted offense level is 24 pursuant to
U.S.S.G. § 2D1.1(c){8).

b. This Office does not oppose a two-level reduction in the Defendant's adjusted
offense level pursuant to U.S.S.G. § 3E1.1(a), based upon the Defendant’s apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant’s criminal
conduct. This Office agrees to make a motion pursuant to U.S.S.G. § 3E1.1{b) for an additional
one-level decrease in recognition of the Defendant’s acceptance of personal responsibility for the
Defendant’s conduct. This Office may oppose any adjustment for acceptance of responsibility
under U.S.S.G. § 3E1.1(a) and may decline to make a motion pursuant to U.S.S.G. § 3EI.1(b), if
the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii) denies

4
Case 1:19-cr-00037-CCB Document 164 Filed 02/21/20 Page 5of9

involvement in the offense; (iii) gives conflicting statements about the Defendant’s involvement
in the offense; (iv) is untruthful with the Court, this Office, or the United States Probation Office;
(v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the date of this Agreement and the date of sentencing; (vii) attempts to withdraw
the plea of guilty; or (viii) violates this Agreement in any way. Based on the foregoing, the parties
agree that the Defendant’s final adjusted offense level is 21.

7. There is no agreement as to the Defendant’s criminal history and the Defendant
understands that the Defendant’s criminal history could alter the Defendant’s offense level.
Specifically, the Defendant understands that the Defendant’s criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant’s income.

8. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

Obligations of the Parties

9. At the time of sentencing, this Office will argue for a sentence within the final adjusted
guideline range. The Defendant reserves the right to advocate for a reasonable sentence, period
of supervised release, and/or fine considering any appropriate factors under 18 U.S.C. § 3553(a).
This Office and the Defendant reserve the right to bring to the Court's attention all information
with respect to the Defendant's background, character, and conduct that this Office or the
Defendant deem relevant to sentencing, including the conduct that is the subject of any counts of
the Indictment. At the time of sentencing, this Office will move to dismiss any open counts
against the Defendant.

Waiver of Appeal

10. In exchange for the concessions made by this Office and the Defendant in this Agreement,
this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or any
other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s).

b. The Defendant and this Office knowingly and expressly waive all rights conferred
by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of imprisonment,
fine, term of supervised release, or order of restitution) for any reason (including the establishment

5
Case 1:19-cr-00037-CCB Document 164 Filed 02/21/20 Page 6 of 9

of the advisory sentencing guidelines range, the determination of the Defendant’s criminal history,
the weighing of the sentencing factors, and any constitutional challenges to the calculation and
imposition of any term of imprisonment, fine, order of forfeiture, order of restitution, and term or
condition of supervised release).

c. The Defendant waives any and all rights under the Freedom of Information Act
relating to the investigation and prosecution of the above-captioned matter and agrees not to file
any request for documents from this Office or any investigating agency.

Defendant’s Conduct Prior to Sentencing and Breach

2. a Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

b. If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule I1(c)(1)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant’s guilty plea—even if made pursuant to Rule
11(c}(1)(C}—if the Court finds that the Defendant breached the Agreement. In that event, neither
the Court nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule 11(c)(1)(C).

Court Nota Party

13. The Court is not a party to this Agreement. The sentence to be imposed is within the sole
discretion of the Court. The Court is not bound by the Sentencing Guidelines stipulation in this
Agreement. The Court will determine the facts relevant to sentencing. The Court is not required
to accept any recommendation or stipulation of the parties. The Court has the power to impose a
sentence up to the maximum penalty allowed by law. If the Court makes sentencing findings
different from those stipulated in this Agreement, or if the Court imposes any sentence up to the
maximum allowed by statute, the Defendant will remain bound to fulfill all of the obligations under
this Agreement. Neither the prosecutor, defense counsel, nor the Court can make a binding

6
Case 1:19-cr-00037-CCB Document 164 Filed 02/21/20 Page 7 of 9

prediction, promise, or representation as to what guidelines range or sentence the Defendant will
receive. The Defendant agrees that no one has made such a binding prediction or promise.

Entire Agreement

14. This letter, together with the Sealed Supplement, constitutes the complete plea agreement
in this case. This letter, together with the Sealed Supplement, supersedes any prior understandings,
promises, or conditions between this Office and the Defendant. There are no other agreements,
promises, undertakings, or understandings between the Defendant and this Office other than those
set forth in this letter and the Sealed Supplement. No changes to this Agreement will be effective
unless in writing, signed by all parties and approved by the Court.

If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

Very truly yours,

Robert K. Hur
United States Attorney

By: sp ao’
Chrigtine Geo ~~
Clinton Fuchs
Assistant United States Attorneys

I have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and 1 voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. I am completely satisfied with the representation of my attorney.

VW W\O base fot

Date Eric Rich

I am the Defendant’s attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter
into this Agreement is an informed and voluntary qne.

W\v fy
vent Lawlor, Esquire

 

 
Case 1:19-cr-00037-CCB Document 164 Filed 02/21/20 Page 8 of 9

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

Beginning at a time unknown, but at least as early as January of 2017 and continuing until
January 2019, the Defendant, Eric Rich, was a member of a drug trafficking organization (““DTO”)
selling cocaine base (“crack cocaine’) from an open-air drug “shop” operating in the 800 block of
McAleer Court in in Baltimore City, Maryland.

Throughout the period of the conspiracy, members of the conspiracy: (1) purchased
quantities of cocaine and crack cocaine from various sources of supply; (2) purchased mixing or
cutting agents from various sources of supply; (3) prepared and packaged the narcotics for street-
level sales; and (4) sold the crack cocaine to retail customers throughout Baltimore City.

During the period of the conspiracy, the Defendant was a member of the DTO who obtained
quantities of crack cocaine, packaged the cocaine for retail sale and provided the drugs to retail
drug sellers. The Defendant also participated directly in the sale of narcotics to customers.
Specifically, on May 8, 2018, the Defendant sold a quantity of a substance that was tested and
found to be crack cocaine to a confidential informant (“CI’) working for the Bureau of Alcohol,
Tobacco, Firearms and Explosives (“ATF”) in exchange for $120.00. Similarly, on May 10, May
16 and May 30, 2018, the Defendant sold retail quantities of crack cocaine to an ATF CI. Overall,
during the period of the conspiracy is reasonably foreseeable to the Defendant that he and other
members of the conspiracy would distribute at least 28 grams but less than 112 grams of crack
cocaine.

The Government’s evidence in this case consists of, among other things, controlled
purchases of narcotics from the Defendant and his co-conspirators, the seizure of narcotics and
narcotics paraphernalia, review of recorded, jail calls, social media evidence, and the testimony of
informants.

SO STIPULATED:

/S/ LA

Christine Goo”
Clinton Fuchs
Assistant United States Attorneys
Case 1:19-cr-00037-CCB Document 164 Filed 02/21/20 Page 9of9

, -
foe, Bor.

Eric Rich

Defendant

 

Micha¢VLay6r, Esq.
Counsél-for Defendant
